Title: To Thomas Jefferson from Richard Harison, 20 June 1793
From: Harison, Richard
To: Jefferson, Thomas



Sir
Albany 20th: June 1793.

Your Letter of the 12th. Instant was delivered to me this Morning upon my Return from a View with the Commissioners appointed by the Legislature of the State to ascertain the contested Boundaries of some ancient Patents.
My Duty to my Clients, and the important Nature of their Business, render it impossible for me to depart from hence until the Hearing is concluded, which I expect will happen in the Course of a few Days. In the mean Time my Friends Messrs. Troup and Hoffman will attend to the public Business in New York on my Behalf, and will pursue every legal Measure in their Power which the Executive may direct, and the Honor and Interest of the Nation require at this important Crisis.
I have judged it prudent to inform Judge Duane who is now at Schenectady of the Expectations of Government with Respect to the Brigantine Catharine, that he may convene a District Court to try the Legality  of the Capture; and I shall lose no Time in repairing to New York as soon as may be possible, that I may in Person evince my Zeal to promote the public Welfare and my Respect for the Instructions with which I have been honored. I am, Sir, Your most obedt Servt.

Rich: Harison

